DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered but they are not persuasive. 
The applicant argued that Lindley does not teach that a digital object with first semantic information can have an aspect that corresponds directly to another digital object with second semantic information, and associating the second semantic information with the digital object based on that direct correspondence.
The examiner respectfully disagrees.
LINDLEY teaches the newly added limitation as shown below:
CLAIM 1
obtain a first digital object associated with a first set of semantic information comprising







associations to one or more first aspects of the first digital object;


determine that the one aspect of the one or more first aspects corresponds directly to a second digital object of the plurality of digital objects, 

wherein the second digital object is associated with a second set of semantic information; and



based on the determination, automatically associate the second set of semantic information with the first digital object.
LINDLEY et al.
a first media object, such as digital image 200 as in FIG. 2A, is selected and received as shown in box 402 of FIG. 4 (LINDLEY, [0031]), wherein the first media object is associated with information comprising metadata (LINDLEY, [0005]) such as locations, timestamps (LINDLEY, [0023]), person names, place names and event information (LINDLEY, [0002]), and 
connections to timestamp or geographical location of the first media object with other media objects is established based on comparison (LINDLEY, [0031][Wingdings font/0xE0][0033]);
matching of timestamp or geographic coordinate of the first media object to a second digital object of the plurality of digital objects is determined by comparison (LINDLEY, [0031][Wingdings font/0xE0][0033]), 
wherein the second media object is associated with information comprising metadata tags (LINDLEY, [0005]) such as locations, timestamps (LINDLEY, [0023]) person names, place names and event information (LINDLEY, [0002]); and
based on the determination of comparison, the semantic information of the second media object is associated with the first media object (LINDLEY, [0042].



Applicant's arguments filed with respect to the rejection of claim 1 under 35 USC § 102 have been fully considered but they are not persuasive. Claim 10 includes features analogous to claim 1. LINDLEY teaches the newly added limitation of claim 10 as shown above with regard to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 19 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, limitation determine that the one aspect of the one or more first aspects corresponds directly to a second digital object of the plurality of digital objects was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant argued that support for this amendment may be found at, for example, paragraphs [0066]-[0068] of Applicant’s specification as filed. However, paragraphs [0066]-[0068] do not describe the limitation determine that the one aspect of the one or more first aspects corresponds directly to a second digital object of the plurality of digital objects.

Regarding claim 19, limitation determine that a second aspect of the one or more second aspects corresponds directly to a third digital object associated with a third set of semantic information; and based on the determination that the second aspect corresponds directly to the third digital object, automatically associate the third set of semantic information with the first digital object was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 10 & 22 include features analogous to claims 1 & 19. Claims 10 & 22 are rejected for at least the reasons as noted with regard to claims 1 & 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the one aspect”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 includes features analogous to claim 1. Claim 10 is rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINDLEY et al. [US 2009/0307261 A1], hereinafter referred to as LINDLEY.
 
Regarding claims 1 & 10, LINDLEY teaches a system for sematic indexing. The system as taught in LINDLEY reads on claim 1 as shown in the table below.

CLAIMS 1 & 10
A system for semantic indexing, comprising:

a datastore configured to store a plurality of digital objects and semantic information associated with each of the plurality of digital objects, 





wherein the semantic information defines associations between one or more aspects of each of the plurality of digital objects 



and at least one of attributes, relationships or classifications associated with aspects of each of the plurality of digital objects;



a media platform coupled with the datastore comprising one or more processors configured to:
obtain a first digital object associated with a first set of semantic information comprising







associations to one or more first aspects of the first digital object;


determine that the one aspect of the one or more first aspects corresponds directly to a second digital object of the plurality of digital objects, 

wherein the second digital object is associated with a second set of semantic information; and



based on the determination, automatically associate the second set of semantic information with the first digital object.

LINDLEY et al.
A system as in FIG. 1B for metadata tag categorizing, comprising:
a storage medium such as hard drive is configured to store a plurality of media objects such as digital images (LINDLEY, ¶¶ 0022[Wingdings font/0xE0]0024) and metadata tags associated with each of the plurality of media objects (LINDLEY, ¶¶ 0020, 0023, 0030 & 0034), wherein metadata tags are user defined as shown in FIG. 3 or embedded metadata tag (LINDLEY, ¶ 0031)
metadata tags such as person names (LINDLEY, ¶ 0031), locations (LINDLEY, ¶ 0029), times (LINDLEY, ¶ 0028) define associations between an aspect such as time or location of each of the plurality of media objects (LINDLEY, ¶ 0029);
metadata tags such as person names, place names and event information define attributes associated with features of each of the plurality of media objects (LINDLEY, ¶ 0002)
a server associated with the digital storage comprising a processor configured to (LINDLEY, ¶ 0008): 
a first media object, such as digital image 200 as in FIG. 2A, is selected and received as shown in box 402 of FIG. 4 (LINDLEY, [0031]), wherein the first media object is associated with information comprising metadata (LINDLEY, [0005]) such as locations, timestamps (LINDLEY, [0023]), person names, place names and event information (LINDLEY, [0002]), and 
connections to timestamp or geographical location of the first media object with other media objects is established based on comparison (LINDLEY, [0031][Wingdings font/0xE0][0033]);
matching of timestamp or geographic coordinate of the first media object to a second digital object of the plurality of digital objects is determined by comparison (LINDLEY, [0031][Wingdings font/0xE0][0033]), 

wherein the second media object is associated with information comprising metadata tags (LINDLEY, [0005]) such as locations, timestamps (LINDLEY, [0023]) person names, place names and event information (LINDLEY, [0002]); and
based on the determination of comparison, the semantic information of the second media object is associated with the first media object (LINDLEY, [0042].


	
Regarding claims 4 & 11, LINDLEY further discloses that the one or more processors are further configured to automatically generate additional semantic information and associate the automatically generated semantic information with the first digital object (LINDLEY, [0043]).

Regarding claims 5 & 12, LINDLEY further discloses that the one or more processors are configured to automatically generate the additional semantic information based at least in part one or more of a geolocation and a timestamp associated with the first digital object (LINDLEY, [0043]).

Regarding claims 6 & 13, LINDLEY further discloses the one or more processors are further configured to receive additional semantic information from a first user, a second user or a third user, and associate the additional semantic received from the first user, the second user or a third user with the first digital object (LINDLEY, [0039]).

Regarding claims 7 & 14, LINDLEY further discloses that the first user, the second user or a third user provides the additional semantic information at least in part by indicating an association between the first digital object and a third digital object associated with a third set of semantic information (LINDLEY, [0043]).

Regarding claims 8 & 15, LINDLEY further discloses that the first user, the second user or a third user provides the additional semantic information at least in part by indicating an association between the first digital object and one or more of an attribute, relationship, and classification (LINDLEY, [0043]).

Regarding claims 9 & 16, LINDLEY further discloses that in response to an update to the second set of semantic information, automatically cause the first digital object to associated with the updated second set of semantic information (LINDLEY, [0042]).

Regarding claims 17 & 20, LINDLEY further teaches that the first digital object is an image or video file (LINDLEY, Abstract & [0004]), wherein the one aspect comprises a first person or object (LINDLEY, [0031][Wingdings font/0xE0][0033]), wherein the first set of semantic information comprises an indication that the first person or object is present in the image or video file (LINDLEY, [0034])), and wherein the second digital object is a digital record of the first person or object in the datastore (LINDLEY, [0034][Wingdings font/0xE0][0035]).

Regarding claims 18 & 21, LINDLEY further teaches that the first digital object is an image or video file (LINDLEY, Abstract & [0004]), wherein the one aspect comprises a first person (LINDLEY, [0031][Wingdings font/0xE0][0033]), wherein the first set of semantic information comprises an indication of interest in the image of video file by the first person, and wherein the second digital object is a digital record of the first person in the datastore (LINDLEY, [0034][Wingdings font/0xE0][0035]).

Regarding claims 19 & 22, LINDLEY further teaches that the second set of semantic information comprises associations to one or more second aspects of the second digital object (LINDLEY, [0031][Wingdings font/0xE0][0033]), wherein the one or more processors are further configured to:
determine that a second aspect of the one or more second aspects corresponds directly to a third digital object associated with a third set of semantic information; and based on the determination that the second aspect corresponds directly to the third digital object, automatically associate the third set of semantic information with the first digital object (This limitation is either implied or obvious over the process as shown in LINDLEY’s FIG. 6, wherein box 601 is the second media object and box 604 is the third media object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 25, 2022